COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                  NO. 2-08-225-CV


IN THE MATTER OF R.A.D.


                                          ------------

           FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY

                                          ------------

                          MEMORANDUM OPINION 1

                                          ------------

      Appellant R.A.D. attempts to appeal from the trial court’s order certifying

him to stand trial as an adult and transferring him to a criminal district court.

On June 3, 2008, we notified Appellant of our concern that we lack jurisdiction

over this appeal because article 44.47(b) of the code of criminal procedure

provides that such an order may be appealed “only in conjunction with the

appeal of a conviction . . . or . . . order of deferred adjudication for the offense




      1
          … See T EX. R. A PP. P. 47.4.
for which the defendant was transferred to criminal court.” 2          Appellant’s

response indicates that he would consent to the dismissal of this case for want

of jurisdiction.

      Accordingly, we dismiss this appeal for want of jurisdiction.3




                                                      PER CURIAM

PANEL D:       DAUPHINOT, HOLMAN, and GARDNER, JJ.

DELIVERED: June 26, 2008




      2
          … T EX. C ODE C RIM. P ROC. A NN. art. 44.47(b) (Vernon 2006).
      3
          … See T EX. R. A PP. P. 42.3(a), 43.2(f).

                                           2